April 30, 2014




                               JUDGMENT

                The Fourteenth Court of Appeals
                       SUSAN MEEK, M.D. Appellant

NO. 14-12-00348-CV                        V.

   ROCKNE ONSTAD, INDIVIDUALLY AND D/B/A THE ONSTAD LAW
  FIRM, AND JOYCE STAMP LILLY, INDIVIDUALLY AND D/B/A JOYCE
               STAMP LILLY, R.N., J.D., P.C. Appellees
                ________________________________

   ROCKNE ONSTAD, INDIVIDUALLY AND D/B/A THE ONSTAD LAW
  FIRM, AND JOYCE STAMP LILLY, INDIVIDUALLY AND D/B/A JOYCE
               STAMP LILLY, R.N., J.D., P.C. Appellants

NO. 14-12-00463-CV                        V.

                       SUSAN MEEK, M.D. Appellee
                    ________________________________

       In Cause No. 14-12-00348-CV, SUSAN MEEK, M.D. appeals from a
judgment signed on December 29, 2011. This cause was heard on the transcript of
the record. In Cause No. 14-12-00348-CV, we have inspected the record and find
no error in the judgment. In Cause No. 14-12-00348-CV, we order the judgment
of the court below AFFIRMED. We further order that all costs incurred in Cause
No. 14-12-00348-CV be paid by appellant SUSAN MEEK, M.D. We further order
this decision certified below for observance.
       In Cause No. 14-12-00463, ROCKNE ONSTAD, INDIVIDUALLY AND
D/B/A THE ONSTAD LAW FIRM, AND JOYCE STAMP LILLY,
INDIVIDUALLY AND D/B/A JOYCE STAMP LILLY, R.N., J.D., P.C. appeal
from a judgment signed on December 29, 2011. This cause was heard on the
transcript of the record. In Cause No. 14-12-00463, we have inspected the record
and find no error in the judgment. In Cause No. 14-12-00463, we order the
judgment of the court below AFFIRMED. We further order that all costs incurred
in Cause No. 14-12-00463 be paid by appellants ROCKNE ONSTAD,
INDIVIDUALLY AND D/B/A THE ONSTAD LAW FIRM, AND JOYCE
STAMP LILLY, INDIVIDUALLY AND D/B/A JOYCE STAMP LILLY, R.N.,
J.D., P.C., jointly and severally. We further order this decision certified below for
observance.